                 Case 2:20-cv-00642-JCC Document 5 Filed 05/21/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ARTHUR HARRIS,

 9                              Plaintiff,                 Case No. C20-642-JCC

10          v.                                             ORDER

11   NEW REZ LLC, et al.,

12                              Defendants.

13

14          Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 4.) Plaintiff does not appear to have funds available to afford the $400.00

16   filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 4) is

17   GRANTED. However, the Court recommends the complaint be reviewed under 28 U.S.C. §

18   1915(e)(2)(B) before issuance of summons.

19          The Clerk is directed to send copies of this order to the parties and to the Honorable John

20   C. Coughenour.

21          Dated this 21st day of May, 2020.

22
                                                           A
23                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge



     ORDER - 1
